UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                                  No. 19-1035


GLENN MYER,

                Plaintiff - Appellant,

          v.

RALPH NORTHAM, Governor; MICHAEL I. ELLIOTT; SHEILA K.W.
ELLIOTT; RAFAEL SAENZ; CYNTHIA WARRINER; JODY H. ALLEN;
MELVIN L. BOONE, SR.; JAMES L. JENKINS, JR.; REBECCA THORNBURY;
ALLEN R. JONES, JR.; SARAH SCHMIDT; SUSAN SZASZ PALMER;
ELIZABETH LOCKE; ARENA L. DAILEY; TRACEY ALDER; MIRA
MARIANO; JAY DOUGLAS; HUONG VU; BRENDA KROHN; JODI POWER;
ROBIN HILLS; PAULA SAXBY; STEPHANIE WILLINGER; LINDA
KLEINER; CHARLOTTE RIDOUT; FAIRFAX COUNTY; INOVA
PHARMACY; JANE DOE, Pharmacy Director; SEVERAL PHARMACISTS AT
INOVA; WALGREEN PHARMACIES; BODIES IN MOTION; MICHAEL
MASTROSTEFANO, Bodies in Motion; AETNA INSURANCE; JANE AND JOE
DOES NURSES; HAAS DOE MEDICAL RECORDS AT ADC,

                Defendants - Appellees,

          and

SHARON BULOVA; PROSPERITY PHARMACY; PHARMACIST OF
PROSPERITY  PHARMACY;  JOHN   DOES   PHARMACIST   AND
TECHNICIANS AT PROSPERITY PHARMACY; FAIRFAX ADULT
DETENTION CENTER EMPLOYEES; STACIE KINCAID; OMAR “THE
BUTCHER” MERCEDES,

                Defendants.
Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Claude M. Hilton, Senior District Judge. (1:18-cv-00723-CMH-IDD)


Submitted: June 26, 2019                                          Decided: August 5, 2019


Before GREGORY, Chief Judge, THACKER and HARRIS, Circuit Judges.


Dismissed and remanded by unpublished per curiam opinion.


Glenn Myer, Appellant Pro Se. Laurie Kirkland, BLANKINGSHIP & KEITH, PC,
Fairfax, Virginia; Michael Curtis Gartner, WHITEFORD, TAYLOR & PRESTON, LLP,
Falls Church, Virginia; William Leonard Mitchell, II, ECCLESTON & WOLF, PC,
Fairfax, Virginia; Brian H. Benjet, DLA PIPER US LLP, Philadelphia, Pennsylvania, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Glenn Myer seeks to appeal the district court’s order granting Defendants’

motions to dismiss his civil action for failure to state a claim for relief and lack of subject

matter jurisdiction. This court may exercise jurisdiction only over final orders, 28 U.S.C.

§ 1291 (2012), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2012);

Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46

(1949). After reviewing the record, we conclude that the district court did not rule on

Myer’s claims against Officer C.M. Cotone, who was added as a defendant in Myer’s

amended complaint filed on October 15, 2018, following the district court’s grant of

Myer’s motion to amend. Thus, the district court’s order is neither a final order nor an

appealable interlocutory or collateral order. See Porter v. Zook, 803 F.3d 694, 696-97

(4th Cir. 2015). Accordingly, we dismiss the appeal for lack of jurisdiction and remand

the action for the district court to consider these claims. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                            DISMISSED AND REMANDED




                                              3